Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 27, 2022

                                      No. 04-22-00053-CR

                                  Santiago RODRIGUEZ Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 18-0863-CR-C
                         Honorable Daniel H. Mills, Judge Presiding


                                         ORDER
       On May 26, 2022, Appellant Santiago Rodriguez’s court-appointed appellate counsel
moved this court to abate this appeal for the trial court to appoint different appellate counsel.
Current counsel states that her new role as Municipal Judge for the City of Fair Oaks Ranch,
Texas, and her other responsibilities had made it impossible for her to continue as appellate
counsel in this appeal. See TEX. R. APP. P. 6.5.
        Counsel’s motion is granted. We abate this appeal and remand the cause to the trial
court to confirm that Appellant is indigent and wishes to proceed with this appeal, and if so, for
the trial court to appoint replacement appellate counsel. See TEX. CODE CRIM. PROC. ANN.
art. 1.051(d) (“An eligible indigent defendant is entitled to have the trial court appoint an
attorney to represent him in . . . an appeal to a court of appeals . . . .”).
       We order the trial court to report its findings and actions regarding court-appointed
appellate counsel to this court within thirty days of the date of this order.
       All other appellate deadlines are suspended pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court